UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4531
ANTONE HENRY POINDEXTER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
              James C. Cacheris, Senior District Judge.
                            (CR-97-79)

                  Submitted: February 28, 2001

                      Decided: March 26, 2001

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Carl C. Muzi, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Stephen W. Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. POINDEXTER
                              OPINION

PER CURIAM:

   A jury convicted Antone Henry Poindexter of conspiracy to
acquire firearms through straw purchasers, four counts of possession
of a firearm by a convicted felon, and four counts of making false
statements to a firearms dealer. He appeals his convictions on the
grounds that the district court erred in denying his motion to substi-
tute counsel, that his due process rights were violated, and that coun-
sel was ineffective. Finding no reversible error, we affirm.

   Poindexter challenges his convictions, asserting that the district
court erred in denying his motion to substitute counsel. Our review
of the record leads us to conclude that the district court did not abuse
its discretion in denying the motion. United States v. DeTemple, 162
F.3d 279, 288 (4th Cir. 1998) (stating standard of review and discuss-
ing factors court must consider), cert. denied, 526 U.S. 1137 (1999).

   Next, Poindexter asserts that preindictment delay significantly prej-
udiced his ability to have a fair trial, in violation of the Due Process
Clause. However, Poindexter did not challenge the indictment on this
ground before trial, and his failure to do so results in waiver of the
issue on appeal. Fed. R. Crim. P. 12(b)(1). Poindexter never sought
relief below for his default by showing cause, Fed. R. Crim. P. 12(f),
and fails to establish plain error on appeal. United States v. Lewis, 235
F.3d 215, 218 (4th Cir. 2000) (stating standard of review on appeal);
United States v. Automated Med. Labs., Inc., 770 F.2d 399, 403-04
(4th Cir. 1985) (providing standard for claims of preindictment
delay).

   Finally, Poindexter raises numerous claims of ineffective assistance
of counsel. We decline to review these claims on direct appeal
because Poindexter failed to show conclusively from the face of the
record that counsel provided ineffective representation. United States
v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999) (providing standard
and noting that ineffective assistance of counsel claims generally
should be raised by motion under 28 U.S.C. § 2255), cert. denied, 528
U.S. 1096 (2000).
                   UNITED STATES v. POINDEXTER                   3
  Accordingly, we affirm Poindexter’s convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED